  Case 18-05556         Doc 62     Filed 12/04/18 Entered 12/04/18 13:23:30              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-05556
         DAWN MARIE COLON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/28/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/26/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-05556        Doc 62       Filed 12/04/18 Entered 12/04/18 13:23:30                   Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                   $875.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $875.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $380.80
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $42.00
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $422.80

Attorney fees paid and disclosed by debtor:                  $690.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
AES                              Unsecured      2,379.00            NA            NA            0.00       0.00
AES                              Unsecured      4,222.00            NA            NA            0.00       0.00
AT&T SERVICES INC                Unsecured         400.00      1,002.09      1,002.09           0.00       0.00
AUTOVEST LLC                     Unsecured      9,484.00       9,099.60      9,099.60           0.00       0.00
BRIDGECREST CREDIT CO            Unsecured      5,596.00            NA            NA            0.00       0.00
BRIDGECREST CREDIT CO            Secured        8,200.00     14,342.65         452.20        452.20        0.00
CAPITAL ONE BANK USA             Unsecured         455.00        455.53        455.53           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         500.00      3,326.20      3,326.20           0.00       0.00
COMCAST                          Unsecured         650.00           NA            NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         334.00        333.61        333.61           0.00       0.00
CREDIT BOX                       Unsecured         250.00           NA            NA            0.00       0.00
CREDIT ONE BANK                  Unsecured           0.00           NA            NA            0.00       0.00
CREST FINANCIAL                  Unsecured         235.00           NA            NA            0.00       0.00
ECMC                             Unsecured           0.00    10,741.63      10,741.63           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         701.00        701.83        701.83           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA         407.72        407.72           0.00       0.00
LVNV FUNDING                     Unsecured         583.00        719.55        719.55           0.00       0.00
MCSI INC                         Unsecured         250.00           NA            NA            0.00       0.00
NAR INC                          Unsecured         235.00        234.69        234.69           0.00       0.00
NAVIENT                          Unsecured           0.00           NA            NA            0.00       0.00
NAVIENT                          Unsecured           0.00           NA            NA            0.00       0.00
NAVIENT                          Unsecured           0.00           NA            NA            0.00       0.00
NAVIENT                          Unsecured           0.00           NA            NA            0.00       0.00
NAVIENT                          Unsecured           0.00           NA            NA            0.00       0.00
NICOR GAS                        Unsecured         158.00        157.13        157.13           0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         500.00        575.28        575.28           0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured         200.00           NA            NA            0.00       0.00
VILLAGE OF BRIDGEVIEW            Unsecured         250.00           NA            NA            0.00       0.00
VILLAGE OF ROBBINS               Unsecured         300.00           NA            NA            0.00       0.00
VILLAGE OF WORTH                 Unsecured         100.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-05556         Doc 62      Filed 12/04/18 Entered 12/04/18 13:23:30                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                    $452.20            $452.20              $0.00
 TOTAL SECURED:                                             $452.20            $452.20              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $27,754.86                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $422.80
         Disbursements to Creditors                               $452.20

TOTAL DISBURSEMENTS :                                                                          $875.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
